  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 1 of 13 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

PFIZER INC., PF PRISM C.V., PFIZER PFE            )
IRELAND PHARMACEUTICALS                           )
HOLDING 1 B.V., PF PRISM IMB B.V. and             )
PFIZER MANUFACTURING HOLDINGS                     )
LLC,                                              )
                                                  )
                       Plaintiffs,                )
                                                  )   C.A. No. ________________
               v.                                 )
                                                  )
GLENMARK PHARMACEUTICALS                          )
LIMITED and GLENMARK                              )
PHARMACEUTICALS INC., USA,                        )
                                                  )
                       Defendants.                )

                                           COMPLAINT

       Plaintiffs Pfizer Inc., PF PRISM C.V., Pfizer PFE Ireland Pharmaceuticals Holding 1

B.V., PF PRISM IMB B.V., and Pfizer Manufacturing Holdings LLC (collectively “Pfizer”), file

this Complaint for patent infringement against Glenmark Pharmaceuticals Limited and Glenmark

Pharmaceuticals Inc., USA (collectively, “Defendants” or “Glenmark”), and by their attorneys,

hereby allege as follows:

                                     NATURE OF THE ACTION

      1.      This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, that arises out of the submission of Abbreviated New Drug

Application (“ANDA”) No. 213235 submitted to the U.S. Food and Drug Administration

(“FDA”) in the name of Glenmark Pharmaceuticals Limited seeking approval to manufacture

and sell a generic version of Pfizer’s Inlyta® (axitinib) tablets, 1 mg and 5 mg, (“Inlyta®”) prior

to the expiration of U.S. Patent No. 8,791,140 (“the ’140 patent”).
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 2 of 13 PageID #: 2



      2.      Glenmark Pharmaceuticals Limited notified Pfizer by letter dated May 13, 2019

(“Glenmark’s Notice Letter”) that it had submitted to the FDA ANDA No. 213235

(“Glenmark’s ANDA”), with a Paragraph IV certification, seeking approval from the FDA to

engage in the commercial manufacture, use and/or sale of generic axitinib tablets, 1 mg and

5 mg (“Glenmark’s ANDA Product”), prior to the expiration of the ’140 patent.

                                            PARTIES

      3.      Plaintiff Pfizer Inc. is a corporation organized and existing under the laws of the

State of Delaware and having a place of business at 235 East 42nd Street, New York, New York

10017.

      4.      Plaintiff PF PRISM C.V. is a limited partnership (commanditaire vennootschap)

organized under the laws of the Netherlands, having its registered seat in Rotterdam, the

Netherlands, that for all purposes is represented by and acting through its general partner Pfizer

Manufacturing Holdings LLC, a limited liability company organized under the laws of the State

of Delaware, and having its address at 235 East 42nd Street, New York, New York 10017. PF

PRISM C.V. is the holder of New Drug Application (“NDA”) No. 202324 for the manufacture

and sale of axitinib tablets, 1 mg and 5 mg, which has been approved by the FDA.

      5.      Plaintiff Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V. is a private limited

liability company (besloten vennootschap) organized under the laws of the Netherlands, having

its registered seat in Rotterdam, the Netherlands, and having its business address at Rivium

Westlaan 142, 2909 LD, Capelle aan den IJssel, the Netherlands.

      6.      Plaintiff PF PRISM IMB B.V. is a private limited liability company (besloten

vennootschap) organized under the laws of the Netherlands, having its registered seat in




                                                2
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 3 of 13 PageID #: 3



Rotterdam, the Netherlands, and having its business address at Rivium Westlaan 142, 2909 LD,

Capelle aan den IJssel, the Netherlands

      7.      Plaintiff Pfizer Manufacturing Holdings LLC is a limited liability company

organized and existing under the laws of the State of Delaware and having a place of business at

235 East 42nd Street, New York, New York 10017. Pfizer Manufacturing Holdings LLC is a

general partner of PF PRISM C.V.

      8.      Upon information and belief, defendant Glenmark Pharmaceuticals Limited is a

company organized and existing under the laws of the Republic of India with a place of

business at Plot No. B-25, MIDC Shendra Five Star, Aurangabad, Maharashtra 431001, India.

      9.      Upon information and belief, defendant Glenmark Pharmaceuticals Limited is a

generic pharmaceutical company that develops, manufactures, markets, and distributes generic

pharmaceutical products for sale in the State of Delaware and throughout the United States in

concert with its subsidiary Glenmark Pharmaceuticals Inc., USA.

      10.     Upon information and belief, defendant Glenmark Pharmaceuticals Inc., USA is a

corporation organized and existing under the laws of the State of Delaware with its principal

place of business 750 Corporate Drive, Mahwah, New Jersey 07430.

      11.     Upon information and belief, Glenmark Pharmaceuticals Inc., USA is in the

business of, among other things, manufacturing and selling generic versions of branded

pharmaceutical products for the U.S. market.

      12.     Upon information and belief, the acts of Glenmark Pharmaceuticals Limited

complained of herein were done with the cooperation, participation, and assistance of Glenmark

Pharmaceuticals Inc., USA. Upon information and belief, Glenmark Pharmaceuticals Inc.,




                                               3
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 4 of 13 PageID #: 4



USA is a wholly owned subsidiary of Glenmark Pharmaceuticals Limited, and is controlled

and/or dominated by Glenmark Pharmaceuticals Limited.

      13.     Upon information and belief, and consistent with their practice with respect to

other generic products, following any FDA approval of ANDA No. 213235, Glenmark

Pharmaceuticals Limited and Glenmark Pharmaceuticals Inc., USA will act in concert to

distribute and sell the generic product described in ANDA No. 213235 throughout the United

States and within Delaware.

                               JURISDICTION AND VENUE

      14.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

      15.     Glenmark Pharmaceuticals Limited is subject to personal jurisdiction in Delaware

because, among other things, Glenmark Pharmaceuticals Limited, itself and through its wholly-

owned subsidiary Glenmark Pharmaceuticals Inc., USA, has purposefully availed itself of the

benefits and protections of Delaware’s laws such that it should reasonably anticipate being

haled into court here. Upon information and belief, Glenmark Pharmaceuticals Limited, itself

and through its wholly-owned subsidiary Glenmark Pharmaceuticals Inc., USA, develops,

manufactures, imports, markets, offers to sell, and/or sells generic drugs throughout the United

States, including in the State of Delaware, and therefore transacts business within the State of

Delaware, and/or has engaged in systematic and continuous business contacts within the State

of Delaware. In addition, Glenmark Pharmaceuticals Limited is subject to personal jurisdiction

in Delaware because, upon information and belief, it controls Glenmark Pharmaceuticals Inc.,

USA and therefore the activities of Glenmark Pharmaceuticals Inc., USA in this jurisdiction are

attributed to Glenmark Pharmaceuticals Limited.

      16.     Glenmark Pharmaceuticals Inc., USA is subject to personal jurisdiction in

Delaware because, among other things, it has purposely availed itself of the benefits and


                                               4
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 5 of 13 PageID #: 5



protections of Delaware’s laws such that it should reasonably anticipate being haled into court

here. Glenmark Pharmaceuticals Inc., USA is a corporation organized and existing under the

laws of the State of Delaware, is qualified to do business in Delaware, and has appointed a

registered agent for service of process in Delaware. It therefore has consented to general

jurisdiction in Delaware. In addition, upon information and belief, Glenmark Pharmaceuticals

Inc., USA develops, manufactures, imports, markets, offers to sell, and/or sells generic drugs

throughout the United States, including in the State of Delaware and therefore transacts

business within the State of Delaware related to Pfizer’s claims, and/or has engaged in

systematic and continuous business contacts within the State of Delaware.

      17.     Glenmark has previously used the process contemplated by the Hatch-Waxman

Act to challenge branded pharmaceutical companies’ patents by filing a certification of the type

described in Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV),

serving a notice letter on those companies, and engaging in patent litigation arising from the

process contemplated by the Hatch-Waxman Act.

      18.     Upon information and belief, Glenmark, with knowledge of the Hatch-Waxman

Act process, directed Glenmark’s Notice Letter to, inter alia, Pfizer Inc., an entity incorporated

in Delaware, and alleged in Glenmark’s Notice Letter that Glenmark’s ANDA Product will not

infringe Pfizer’s ’140 patent.     Upon information and belief, Glenmark knowingly and

deliberately challenged Pfizer’s patent rights, and knew when it did so that it was triggering the

forty-five day period for Pfizer to bring an action for patent infringement under the Hatch-

Waxman Act.

      19.     Because Pfizer is incorporated in Delaware, Pfizer suffers injury and

consequences from Glenmark’s filing of Glenmark’s ANDA, challenging Pfizer’s patent rights,




                                                5
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 6 of 13 PageID #: 6



in Delaware. Upon information and belief, Glenmark knew that it was deliberately challenging

the patent rights of a Delaware entity and seeking to invalidate intellectual property held in

Delaware. Glenmark has been a litigant in connection with other infringement actions under

the Hatch-Waxman Act, and reasonably should have anticipated that by sending Glenmark’s

Notice Letter to Pfizer Inc., a Delaware corporation, that it would be sued in Delaware for

patent infringement.

      20.     Upon information and belief, if Glenmark’s ANDA is approved, Glenmark will

directly or indirectly manufacture, market, sell, and/or distribute Glenmark’s ANDA Product

within the United States, including in Delaware, consistently with Glenmark’s practices for the

marketing and distribution of other generic pharmaceutical products. Upon information and

belief, Glenmark regularly does business in Delaware, and its practices with other generic

pharmaceutical products have involved placing those products into the stream of commerce for

distribution throughout the United States, including in Delaware. Upon information and belief,

Glenmark’s generic pharmaceutical products are used and/or consumed within and throughout

the United States, including in Delaware. Upon information and belief, Glenmark’s ANDA

Product will be prescribed by physicians practicing in Delaware, dispensed by pharmacies

located within Delaware, and used by patients in Delaware. Each of these activities would have

a substantial effect within Delaware and would constitute infringement of Pfizer’s patents in the

event that Glenmark’s ANDA Product is approved before the patents expire.

      21.     Upon information and belief, Glenmark derives substantial revenue from generic

pharmaceutical products that are used and/or consumed within Delaware, and which are

manufactured by Glenmark and/or for which Glenmark Pharmaceuticals Limited or Glenmark

Pharmaceuticals Inc., USA is the named applicant on approved ANDAs. Upon information and




                                                6
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 7 of 13 PageID #: 7



belief, various products for which Glenmark Pharmaceuticals Limited or Glenmark

Pharmaceuticals Inc., USA is the named applicant on approved ANDAs are available at retail

pharmacies in Delaware.

       22.     Venue is proper in this district for Glenmark Pharmaceuticals Limited pursuant to

28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Glenmark Pharmaceuticals Limited is a

corporation organized and existing under the laws of the Republic of India and is subject to

personal jurisdiction in this judicial district.

       23.     Venue is proper in this district for Glenmark Pharmaceuticals Inc., USA pursuant

to 28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Glenmark Pharmaceuticals Inc., USA is a

corporation organized and existing under the laws of the State of Delaware and is subject to

personal jurisdiction in this judicial district.

                                             BACKGROUND

       24.     Pfizer is the holder of approved NDA No. 202324 for the manufacture and sale of

axitinib tablets, 1 mg and 5 mg, approved by the FDA for the treatment of advanced renal cell

carcinoma after failure of one prior systemic therapy. Pfizer markets and sells axitinib tablets,

1 mg and 5 mg, under the trade name Inlyta®.                  Inlyta® was approved by the FDA on

January 27, 2012.

       25.     The       ’140      patent,         entitled    “Crystalline   Forms        of         6-[2-

(methylcarbamoyl)phenylsulfanyl]-3-E-[2-(pyridin-2-yl)ethenyondazole            Suitable        for    the

Treatment of Abnormal Cell Growth in Mammals” (Exhibit A hereto), and owned by Pfizer

Inc., was duly and legally issued by the United States Patent and Trademark Office (“PTO”) on

July 29, 2014. The ’140 patent is listed in the FDA’s publication, Approved Drug Products




                                                       7
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 8 of 13 PageID #: 8



with Therapeutic Equivalence Evaluations (commonly known as “the Orange Book”) in

connection with Inlyta®.

      26.     In 2011, PF PRISM C.V. took an exclusive license to, inter alia, patent

application no. 12/594,575 (which later issued as the ’140 patent). Thereafter, on March 28,

2017, PF PRISM C.V. contributed its rights under the exclusive license to Pfizer PFE Ireland

Pharmaceuticals Holding 1 B.V.        On May 27, 2019, Pfizer PFE Ireland Pharmaceuticals

Holding 1 B.V. contributed its rights under the exclusive license to PF PRISM IMB B.V.

      27.     Pfizer has all right, title, and interest in the ’140 patent, including the right to sue

for infringement thereof.

      28.     Upon information and belief, Glenmark filed or caused to be filed with the FDA

ANDA No. 213235 under 21 U.S.C. § 355(j) to obtain approval for the commercial

manufacture, use, and sale of Axitinib tablets, 1 mg and 5 mg (“Glenmark’s ANDA Product”)

in the United States before the expiration of the ’140 patent.

      29.     Upon information and belief, Glenmark’s ANDA No. 213235 contains a

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“paragraph IV certification”),

alleging that the claims of the ’140 patent would not be infringed by Glenmark’s ANDA

Product.

      30.     Glenmark sent or caused to be sent to Pfizer a letter dated May 13, 2019 (“Notice

Letter”), received by Pfizer on May 14, 2019, notifying Pfizer that Glenmark’s ANDA No.

213235 includes a paragraph IV certification to obtain approval to engage in the commercial

manufacture, use, or sale of Glenmark’s ANDA Product before the expiration of the ’140 patent

and providing information pursuant to 21 U.S.C. § 355(j)(2)(B). Glenmark’s Notice Letter

states that “the FDA has received an [ANDA] from Glenmark for Glenmark’s axitinib tablets,




                                                  8
  Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 9 of 13 PageID #: 9



1 mg and 5 mg.” Glenmark’s Notice Letter further states “[t]he ANDA was submitted under

21 U.S.C. §§ 355(j)(l) and (2)(A), and contains a paragraph IV certification to obtain approval

to engage in the commercial manufacture, use or sale of Axitinib Tablets, 1 mg and 5 mg,

before the expiration of the '140 patent . . . .”

       31.     The purpose of Glenmark’s submission of ANDA No. 213235 was to obtain

approval under the FDA to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Glenmark’s ANDA Product prior to the expiration of the ’140 patent.

       32.     Upon information and belief, Glenmark’s ANDA Product is covered by one or

more claims of the ’140 patent.

       33.     The submission of ANDA No. 213235 to the FDA constituted infringement by

Glenmark of the ’140 patent under 35 U.S.C. § 271(e)(2).              Moreover, any commercial

manufacture, use, sale, offer for sale, or importation of Glenmark’s ANDA Product would

infringe the ’140 patent under 35 U.S.C. § 271(a), (b) and/or (c).

       34.     An actual case or controversy exists between Pfizer and Glenmark with respect to

infringement of the ’140 patent.

       35.     This action is being commenced before the expiration of forty-five days from the

date of the receipt of the Notice Letter.

          CLAIM FOR RELIEF – INFRINGEMENT OF U.S. PATENT NO. 8,791,140

       36.     Pfizer incorporates each of the preceding paragraphs 1–35 as if fully set forth

herein.

       37.     Upon information and belief, Glenmark’s ANDA Product infringes one or more

claims of the ’140 patent either literally or under the doctrine of equivalents.




                                                    9
 Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 10 of 13 PageID #: 10



      38.     As an example, claim 1 of the ’140 patent recites a compound comprising:

“[a] crystalline form of 6-[2-(methylcarbamoyl)phenylsulfanyl]-3-E-[2-(pyridin-2-yl)ethenyl]

indazole, wherein said crystalline form has a powder X-ray diffraction pattern comprising a

peak at diffraction angle (2θ) of 6.0±0.1 and further comprising at least one peak at diffraction

angle (2θ) selected from 11.5±0.1, 21.0±0.1 and 26.9±0.1.”

      39.     Upon information and belief, Glenmark’s ANDA Product infringes claims 1–6 of

the ’140 patent literally or under the doctrine of equivalents.

      40.     Glenmark’s submission of ANDA No. 213235 for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

of Glenmark’s ANDA Product prior to the expiration of the ’140 patent infringed the ’140

patent under 35 U.S.C. § 271(e)(2)(A).

      41.     Upon information and belief, Glenmark will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Glenmark’s ANDA Product

immediately and imminently upon approval of ANDA No. 213235.

      42.     Upon information and belief, the manufacture, use, offer for sale, marketing,

distribution, and/or importation of Glenmark’s ANDA Product would infringe one or more

claims of the ’140 patent under 35 U.S.C. § 271.

      43.     Upon information and belief, Glenmark plans and intends to, and will, actively

induce infringement of the ’140 patent when ANDA No. 213235 is approved, and plans and

intends to, and will, do so immediately and imminently upon approval.

      44.     Glenmark has knowledge of the ’140 patent.




                                                 10
 Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 11 of 13 PageID #: 11



      45.     Upon FDA approval of ANDA No. 213235, Glenmark will intentionally

encourage acts of direct infringement of one of more claims of the ’140 patent by others, with

knowledge that their acts are encouraging infringement.

      46.     The foregoing actions by Glenmark constitute and/or will constitute infringement

of the ’140 patent, active inducement of infringement of the ’140 patent, and/or contribution to

the infringement by others of the ’140 patent.

      47.     Upon information and belief, Glenmark has acted with full knowledge of the ’140

patent and without a reasonable basis for believing that Glenmark would not be liable for

infringing the ’140 patent, actively inducing infringement of the ’140 patent, and/or

contributing to the infringement by others of the ’140 patent.

      48.     Unless Glenmark is enjoined from infringing the ’140 patent, actively inducing

infringement of the ’140 patent, and/or contributing to the infringement by others of the ’140

patent, Pfizer will suffer irreparable injury. Pfizer has no adequate remedy at law.

      49.     Glenmark’s submission of ANDA No. 213235 with knowledge of the ’140 patent

and its infringement of that patent makes this case exceptional.

                                    PRAYER FOR RELIEF

       WHEREFORE, Pfizer requests the following relief:

       (a)    A judgment that Glenmark has infringed the ’140 patent;

       (b)     A judgment ordering that the effective date of any FDA approval for Defendants

               to make, use, offer for sale, sell, market, distribute, or import Glenmark’s ANDA

               Product, or any product or compound the making, using, offering for sale, sale,

               marketing, distributing, or importation of which infringes the ’140 patent be not

               earlier than the expiration date of the ’140 patent, inclusive of any extension(s)

               and additional period(s) of exclusivity;


                                                 11
Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 12 of 13 PageID #: 12



    (c)   A preliminary and permanent injunction enjoining Defendants, their officers,

          agents, servants, employees and attorneys, and all persons acting in concert with

          them, from making, using, selling, offering for sale, marketing, distributing, or

          importing Glenmark’s ANDA Product, or any product or compound the making,

          using, offering for sale, sale, marketing, distributing, or importation of which

          infringes the ’140 patent, or the inducement of or the contribution to any of the

          foregoing, prior to the expiration date of the ’140 patent, inclusive of any

          extension(s) and additional period(s) of exclusivity;

    (d)   A judgment declaring that making, using, selling, offering for sale, marketing,

          distributing, or importing Glenmark’s ANDA Product, or any product or

          compound the making, using, offering for sale, sale, marketing, distributing, or

          importation of which infringes the ’140 patent prior to the expiration date of the

          ’140 patent, will infringe, actively induce infringement of, and/or contribute to

          the infringement by others of the ’140 patent;

    (e)   A declaration that this is an exceptional case and an award of attorneys’ fees

          pursuant to 35 U.S.C. §§ 285;

    (f)   An award of Pfizer’s costs and expenses in this action; and

    (g)   Such further and other relief as this Court may deem just and proper.




                                           12
 Case 1:19-cv-01209-RGA Document 1 Filed 06/26/19 Page 13 of 13 PageID #: 13



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld

                                          Jack B. Blumenfeld (#1014)
                                          Megan E. Dellinger (#5739)
                                          1201 North Market Street
OF COUNSEL:                               P.O. Box 1347
                                          Wilmington, DE 19899
Thomas H.L. Selby                         (302) 658-9200
Stanley E. Fisher                         jblumenfeld@mnat.com
Omid G. Banuelos                          mdellinger@mnat.com
Michael Xun Liu
WILLIAMS & CONNOLLY LLP                   Attorneys for Plaintiffs
725 Twelfth Street, N.W.
Washington, DC 20005
(202) 434-5000

June 26, 2019




                                     13
